DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 06/13/2019.
Claims 1-20 are pending for consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:
	Regarding claim 1, the claim recites a limitation “the custom TLV” in line 3.  It should be “a custom TLV”.
The claim 1 also recites an acronym “TLV” in line 3.  For the first time the acronym being mentioned, it should be recited as “Type-Length-Value (TLV)”.	Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 6 and 10, the claims recite “the processing operation” in line 1, 2 and 2 respectively.  There is a lack of antecedent basis for this limitation since a “processing operation” was not mentioned before this.  It is unclear if the processing operation is referring to the action (claim 1 line 11) or the parsing of the command (claim 1, line 10) or another processing operation. As a result, the claims are indefinite.  For the purpose of prior art examination, the limitation is interpreted as best understood.
Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10-11, 14-16, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al. (US 10911379 B1, hereinafter Bray) in view of Logue et al. (US 9294340 B1, hereinafter Logue) and further in view of Chen et al. (US 20140204824 A1, hereinafter Chen).
Regarding claim 1, Bray teaches a method comprising:		receiving an information from a user, the information including a plurality of commands that together define both a type of the custom TLV and a structure of the custom TLV (Bray col. 5 lines 27-29: …  a message producer or consumer may submit a programmatic request to register a schema …; Bray col. 6 lines 49-53: interfaces 177 which can be used by clients (e.g., message producers 150, message consumers 152 and/or other types of clients) to submit message schema-related requests  …; Bray col. 16 lines 39-43: the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568; Bray col. 13 line 65 - col. 14 line 5  … a client may submit a request to register a schema that was generated by the client, i.e., a schema that was not inferred by the MSMS; such schemas may also be incorporated into the registry and used … a client may indicate a user-defined or user-friendly name to be used to register a schema; [Examiner note: the schema corresponds to the structure of the custom TLV, the name corresponds to the type of the custom TLV]);		creating a custom TLV configuration database entry using the plurality of commands (Bray col. 14 lines 15-16 … one or more externally-generated schemas may be stored in the MSMS registry; [Examiner note: the stored schema in the registry corresponds to the database entry]), the custom TLV configuration database entry having a structure so as to enable a message parsing device of the communication system to identify received TLV elements that conform with the custom TLV (Bray col. 5 lines 49-66: the MSMS may automatically generate and provide code artifacts corresponding to various registered schemas or schema versions which may be used to automate at least a portion of an event processing task for messages of one or more categories. For example, the task of parsing message contents and converting them to objects within a programming language of choice, such as Java™, Python or the like, may be automated with the help of the code artifacts in some embodiments), the structure including at least an organizationally unique identifier having a format not applicable to standard  ([Examiner note: the crossed over text is discussed below]; Bray col. 16 lines 39-43: … the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568; Bray col. 14, lines 25-34: … attributes or properties may be used to look up matching schemas on behalf of in different embodiments, including for example schema names, identities of the clients on whose behalf the schema was inferred or registered, identities of the message producers with respect to whose messages the schema was created/stored, one or more data types or object types included in the schema, sequencing information of included data/object types, timestamps associated with messages used to infer the schema, schema version numbers, and so on; Bray col. 14 lines 3-5 … a client may indicate a user-defined or user-friendly name to be used to register a schema [Examiner note: the identities of the message producers corresponds to the organizationally unique identifier]; Bray col. 7 lines 48-53: the message producers may simply submit messages to the channel under the assumption that, if any action is to be taken in response to a given event represented by a message, a message consumer or analyzer 152 will extract the message from the channel (as indicated by arrow 188) and initiate the appropriate event-driven action 162); and 		store the custom TLV configuration database entry into a TLV configuration database accessible by the message parsing device (Bray col. 14 lines 15-16 : one or more externally-generated schemas may be stored in the MSMS registry).
		Bray teaches the limitations of the claimed invention (see discussion above) where the formats can be many formats including custom formats (Bray Fig. 5 
    PNG
    media_image1.png
    640
    1080
    media_image1.png
    Greyscale
; Bray col. 16 lines 39-43: the messages may use HTTP or HTTPs 562, XML 564, CBOR (Concise Binary Object Representation) 566, or a custom message format 568 supported by an operator/owner of the communication channel(s) being used. JSON, HTTP, where the HTTP protocol has a content-length specifying the length of data in the header.]).
		Bray does not explicitly disclose the format is a TLV format.
		Logue teaches a communication system that uses either JSON or TLV formats (Logue col. 3 lines 63-65: some devices may send updates to a cloud-based service or a cloud-computing system in a JavaScript Object Notation (JSON) format …; Logue col. 25, lines 57-66 to col. 26 lines 1-3: Another example communication protocol that may be used by the hazard detector 50 may include a type-length-value (TLV) protocol. The TLV protocol may correspond to a data communication protocol that encodes data according to a type of data, a length of a value associated with the data, and the value of the data. … By sending data in a TLV format, the data may be compactly and flexibly transmitted using low encode/decode and memory overhead, thereby providing an power efficient means of communication).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Logue, which teaches the use of TLV format, into the teaching of Bray to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Bray and Logue teaches using various message formats in communication including XML (Logue col. 41 and 42, lines 55-65 and col. 43 lines 1-15: TABLE 5 Example representation of the XML Property List in TLV format; Logue col. 32 lines 4-8: The format and the contents of the payload may vary according to a header within the payload that indicates a profile (including one or more protocols) and/or a type of message that is 
		Bray in view of Logue teaches the limitations of the claimed invention (see discussion above).
		Bray in view of Logue does not explicitly disclose an organizationally unique identifier having a format not applicable to standard TLVs.
		Chen teaches an organizationally unique identifier having a format not applicable to standard TLVs (Chen [0026] … configure or otherwise format the link control opcode and/or the manufacturer identifier field of the multi-group message with a unique code to identify the message type as a multi-group message. The code provided in the link control field and/or manufacturer identifier field may also identify the number of target radio groups for the multi-group message … the message header provided under the DMR standard includes a 24-bit field for a target group identifier, … to accommodate a greater number of target radio groups, the control module 210 may also partition and utilize the source identifier field into a number of portions and thereby increase the number of bits that may be used to identify target radio groups. For example, if 8-bit group identifiers are the minimum length that ensure radio groups have unique group IDs, then one or more 8-bit partitions may be formed in the source identifier field and used for targeting more than three radio groups.)
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen, 
		One of ordinary skilled would be motivated to do so as both Chen and Bray teaches communication message formats and using a custom organization ID format would help the system to accommodate a greater number of organizations (Chen [0026]).
	Regarding claim 10, Bray in view of Logue and Chen teaches the method of claim 1, wherein the information includes a command that defines at least one non-standard TLV attribute that the processing operation inserts in the custom TLV configuration database entry to enable the message parsing device to recognize the custom TLV and perform at least one action upon the custom TLV (Bray col 17 lines 9-27: within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; Bray col. 7 lines 48-53: the message producers may simply submit messages to the channel under the assumption that, if any action is to be taken in response to a given event represented by a message, a message consumer or analyzer 152 will extract the message from the channel (as indicated by arrow 188) and initiate the appropriate event-driven action 162).
	
the non-transitory computer-readable medium of claim 11, wherein:		the received information includes:			(1) a unique name for an organization using the custom TLV (Bray col. 10 lines 14-18: Individual ones of the messages 210 may comprise one or more metadata elements in the depicted embodiment, including for example a message creation or message submission timestamp 220, as well as information 222 identifying the message producer.),			(2) a definition of an attribute of the custom TLV that the message parsing device is to detect and perform a desired action for (Bray col. 10 lines 64-66: the inferred schemas 240 may also be used to generate code artifacts that can be used by message consumers to automate tasks such as parsing/validation of message contents; Bray col. 17 lines 20-25: … application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS [Examiner note: the schemas corresponds to definition of the format of a message and can be used to parse the content of the messages; any objects of objects’ fields can correspond to the attribute]), and			(3) a list of one or more fields that are part of the custom TLV (Bray col. 3 lines 23-35: a set of code artifacts generated by an MSMS … enabling the data payloads of un-typed messages to be automatically converted into programming language objects whose attributes or fields can be accessed and manipulated to application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the attributes of the objects that are associated with the messages’ data corresponds to the list of one or more fields]); and			the processing operation structures the custom TLV configuration database entry to include data that represents the unique name, the attribute definition, and the list of one or more fields (Bray col. 8 lines 62-67: the schema may be registered or stored in a repository at the MSMS Bray col. 9 lines 6-14: a query received via a programmatic interface 177 from a message consumer or other MSMS client, an indication of one or more registered schemas which satisfy a criterion indicated in the query may be provided in various embodiments. The criterion may for example include identification information of a message producer; Bray col 17 lines 9-27:  within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the identification information of a message producer corresponds to the unique name; the schema contains information for parsing the attribute and fields, which got stored in a repository, corresponds to the data that reflects the unique name; the schema contains various object types definition, which corresponds to the attribute definition, and the list of one or more fields]). 
	Regarding claims 11, 15-16 and 20, the claims are article of manufacture claims and system claims corresponding to method claims 1 and 10.  The claims 11, 15-16 and 20 are rejected for the same reasons as that of claims 1 and 10. 

	Regarding claims 19, the claim is a system claim corresponding to article of manufacture claim 14.  The claim 19 is rejected for the same reasons as that of claim 14.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Logue, Chen and further in view of Kennedy et al. (US 20050100018 A1, hereinafter Kennedy).
	Regarding claim 2, Bray in view of Logue and Chen teaches the method of claim 1 (see discussion above).
		Bray in view of Logue and Chen does not explicitly teach comprising removing the custom TLV configuration database entry from the TLV configuration database in response to receiving a registered TLV having an identical function of the custom TLV.
		Kennedy teaches removing the custom TLV configuration database entry from the TLV configuration database in response to receiving a registered TLV having an identical function of the custom TLV (Kennedy [0050] … non-standard format can be replaced by the new standardized format of the present the standard format of the present invention and contain the same commands as the MCPC TUNE command).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy, which teaches to remove non-standard format when the format contains the same commands as that of new standardized format, into the teaching of Bray in view of Logue and Chen to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Kennedy and Bray teaches custom communication message formats and incorporating Kennedy’s teaching would help devices to operate on standardized parser routines (Kennedy Abstract).

	Regarding claim 3, Bray in view of Logue, Chen and Kennedy teaches the method of claim 2 further comprising requesting a registration of the custom TLV to produce the registered TLV (Bray col. 5 lines 25-48: …a global repository may be used to register and store schemas for messages following over numerous channels. In some cases, a message producer or consumer may submit a programmatic request to register a schema.  … The registry maintained by the MSMS may thus represent a source of information which can be consulted by message producers (e.g., to determine how message data payloads should be organized), by message consumers (e.g., to determine the kinds of messages have been transmitted via the communication channel in the past), and/or by other MSMS clients (e.g., system administrators of large-scale .
Claims 4-8, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Logue, Chen and further in view Jain et al. (US 20170010645 A1, hereinafter Jain).
	Regarding method 4, Bray in view of Logue and Chen teaches the method of claim 1 (see discussion above).		Bray in view of Logue and Chen further teaches actions associated with events specified in the received messages are executed (Bray col. 12 lines 36-47: Using the code artifacts 371 (e.g., 371A or 371B), various clients such as C1 and C2 may be able to initiate application-specific actions (e.g., actions 372A in the case of client C1, and actions 372B in the case of client C2) in response to events indicated in the messages 320 in the depicted embodiment. Depending on the application, a wide variety of actions 372 may be initiated in different embodiments—e.g., notifications regarding anticipated increases in billing accounts resulting from scale-up decisions 312 may be generated, or the results of a completed long-lasting machine learning job may be transmitted to one or more destinations).
		Bray in view of Logue and Chen does not explicitly disclose wherein the plurality of commands of the received information also define the at least one desired action that the message parsing device performs in response to receiving a message containing a TLV element that conforms with the custom TLV.
		Jain teaches the plurality of commands of the received information also define the at least one desired action that the message parsing device performs in response to receiving a message containing a TLV element that conforms with the custom TLV (Jain [0012] … method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device, such as a power sourcing equipment (PSE) device; analyzing the LLDP frame; Jain [0055]: … the PD 402 may request more power, such as by sending a message indicating that it is a powered device, the current power draw and requesting additional power. Upon receipt, the PSE 404 may identify this change in state and increase power allocation and send a message indicating that it is a power sourcing equipment and the increased maximum power the PD 402 is allowed to use.)
			It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jain, which teaches to include a desired action in a request and process the request, into the teaching of Bray in view of Logue and Chen to result in the limitations of the claimed invention.
			One of ordinary skilled would be motivated to do so as both Jain and Bray teaches custom communication message formats.  Jain also teaches custom TLV format similar to that of Logue (Jain [0012] In a specific embodiment, a method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device … Jain [0013] … the LLDP frame includes a custom type-length-value structure; Jain [0066] FIG. 7B illustrates the format of a custom TLV, and shows the type 711, length 712, and value, which is represented as a 24 bit organizationally unique identifier (OUI)).  Both Jain and Bray teach performing actions in responds to received messages.  Incorporating Jain’s teaching would also help improving the availability and reliability of networks (Jain [0002]).		Regarding claim 5, Bray in view of Logue, Chen and Jain teaches the method of claim 4, wherein the processing operation, based on the plurality of commands of the received information, structures the custom TLV configuration database entry so as to enable the message parsing device to perform the at least one desired action for any TLV element in a received message that conforms with the custom TLV (Jain [0012] … method of this aspect comprises receiving a link layer discovery protocol (LLDP) frame at a network device, such as a power sourcing equipment (PSE) device; analyzing the LLDP frame; Jain [0055]: … the PD 402 may request more power, such as by sending a message indicating that it is a powered device, the current power draw and requesting additional power. Upon receipt, the PSE 404 may identify this change in state and increase power allocation and send a message indicating that it is a power sourcing equipment and the increased maximum power the PD 402 is allowed to use).

	Regarding claim 6, Bray in view of Logue, Chen and Jain teaches the method of claim 4, wherein: the processing operation includes the organizationally unique identifier in the custom TLV configuration database entry (Bray col. 14, lines 25-34 schema names, identities of the clients on whose behalf the schema was inferred or registered, identities of the message producers with respect to whose messages the schema was created/stored, one or more data types or object types included in the schema).

	Regarding claim 7, Bray in view of Logue, Chen and Jain teaches the method of claim 4, wherein:		the received information includes:			a unique name for an organization using the custom TLV (Bray Bray col. 10 lines 14-18:  Individual ones of the messages 210 may comprise one or more metadata elements in the depicted embodiment, including for example a message creation or message submission timestamp 220, as well as information 222 identifying the message producer.);			a definition of an attribute of the custom TLV that the message parsing device is to detect and perform a desired action for (Bray col. 10 lines 64-66: the inferred schemas 240 may also be used to generate code artifacts that can be used by message consumers to automate tasks such as parsing/validation of message contents; Bray col 17 lines 9-27 … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS [Examiner note: the schemas corresponds to definition of the format of a message and can be used to parse the and			a list of one or more fields that are part of the custom TLV (Bray col. 3 lines 23-35: a set of code artifacts generated by an MSMS … enabling the data payloads of un-typed messages to be automatically converted into programming language objects whose attributes or fields can be accessed and manipulated to implement desired event processing tasks; … Bray col. 12 lines 36-47: Using the code artifacts 371 (e.g., 371A or 371B), various clients such as C1 and C2 may be able to initiate application-specific actions; Bray col 17 lines 9-27: within a particular portion of numerous messages 610, … indicating application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the attributes of the objects that are associated with the messages’ data corresponds to the list of one or more fields]); and 		the processing operation configures the custom TLV configuration database entry to include data that reflects the unique name, the attribute definition, and the list of one or more fields (Bray col. 8 lines 62-67: the schema may be registered or stored in a repository at the MSMS; Bray col. 9 lines 6-14: a query received via a programmatic interface 177 from a message consumer or other MSMS client, an indication of one or more registered schemas which satisfy a criterion indicated in the query may be provided in various embodiments. The criterion may for example include identification information of a message producer; Bray col 17 lines 9-application-specific object types or classes, instances of which may be detected within message data by pattern matching, regular expression analysis and so on, and such object types may be incorporated into the schemas and code artifacts generated at the MSMS; [Examiner note: the identification information of a message producer corresponds to the unique name; the schema contains information for parsing the attribute and fields, which got stored in a repository, corresponds to the data that reflects the unique name; the schema contains various object types definition, which corresponds to the attribute definition, and the list of one or more fields]).	

	Regarding claim 8, Bray in view of Logue, Chen and Jain teaches the method of claim 4, wherein the processing operation enters a default predefined setting in the custom TLV configuration database entry for a first attribute in the absence of a command in the received information that defines the first attribute (Bray col. 17 lines 55-60: The absence of instances of one or more object types may be acceptable, and such data types may be referred to as optional or null-able data types; [Examiner note: when an instance of object type is absence, a null value for the instance corresponds to the default setting]).

	Regarding claims 12-13, and 17-18, the claims are article of manufacture claims and system claims corresponding to method claims 4-5.  The claims 12-13, and 17-18 are rejected for the same reasons as that of claims 4-5.

Claims 9 …  are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Logue, Chen, Jain and further in view Bush et al. ( US 20190244191 A1, hereinafter Bush) and Open Network Foundation (NPL U: “OpenFlow Specification”, retrieved from https://opennetworking.org/wp-content/uploads/2014/10/openflow-spec-v1.3.0.pdf, dated June 25, 2012, hereinafter OpenFlow).
	Regarding claim 9, Bray in view of Logue, Chen and Jain teaches the method of claim 8.
		Bray in view of Logue, Chen and Jain does not explicitly disclose wherein the default predefined setting for the custom TLV configuration database entry refers to one of a maximum number of times a TLV appears in a Protocol Data Unit (PDU).		Bush teaches the default predefined setting for the custom TLV configuration database entry refers to one of a maximum number of times a TLV appears in a Protocol Data Unit (PDU) (Bush para. [0169]: 
    PNG
    media_image2.png
    276
    492
    media_image2.png
    Greyscale
).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bush, which teaches to specify default value for a maximum number of records, into the 
		One of ordinary skill in the art would be motivated to do so as Bush also teaches communication message format using TLV (Bush para. [0033]) and that includes information indicating supported data types (Bush Abstract).  Incorporating Bush’s teaching would help making the format clearer and reducing transmission and parsing data when default value is used.
		Bray in view of Logue, Chen, Jain and Bush teaches the limitations of claim 9 (see discussion above).		Bray further discloses default action can be used when there are missing attribute type (Bray actions to handle scenarios in which instances of required object types are missing, or scenarios in which instances of object types that are not mentioned in the schema 710 at all, may be taken in the depicted embodiment. Such scenarios may be termed exception scenarios, and the corresponding actions may be termed exception-handling actions in some embodiments [Examiner note: when object types are missing, actions correspond to the exception scenario corresponds to the default action])		However, the combination does not explicitly disclose the default predefined setting for … an action to take when a same TLV appears more than once in a PDU.		OpenFlow teaches the default predefined setting for … an action to take when a same TLV appears more than once in a PDU (OpenFlow, page 7: Actions associated with flow entries may also direct packets to a group, which specifies multiple flow entries to forward to a single identifier (e.g. IP forwarding to a common next hop). … Switch designers are free to implement the internals in any way convenient, provided that correct match and instruction semantics are preserved. For example, while a flow entry may use an all group to
forward to multiple ports, a switch designer may choose to implement this as a single bitmask within the hardware forwarding table. Another example is matching; the pipeline exposed by an OpenFlow switch may be physically implemented with a different number of hardware tables; [Examiner note: the multiple flow entries to forward to a single identifier corresponds to the default action; and forward to multiple ports by switch designers corresponds to the non-default actions]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of OpenFlow, which teaches to specify default action for multiple entries, into the combined teachings of Bray, Logue, Chen, Jain and Bush to result in the limitations of the claimed invention.
		One of ordinary skill in the art would be motivated to do so as OpenFlow also teaches communication message format using TLV (OpenFlow page 39) and both OpenFlow and Bray teaches default actions.  Incorporating OpenFlow’s teaching would help making the format clearer and reducing transmission and parsing data when default value is used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200334244 A1 - storing object definition metadata for a database object type in a database data dictionary; identifying data to be mapped between the database object type and hierarchical data from outside a database system; accessing the object definition metadata; and mapping between the database object type and hierarchical data by reviewing the object definition metadata.
US 20190220260 A1 - the control unit can parse the request out of at least a portion of the verification message 1610 using a parser for type-length-value (TLV) formats, tagged formats such as XML, or custom data formats.
US 20180077015 A1 - schema may describe a structure of the target system such that the instance of the connector may determine how to interface with the target system using the schema. The instance of the connector may then store the schema or information associated with the schema in a schema data structure. The information associated with the schema may include object names, group names, parameters for the object names, parameters for the group names, relations between objects and/or group, or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/14/2021
/V.H.H/


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162